Citation Nr: 0116509	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-12 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

This veteran had active service from September 1983 to March 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


REMAND

The Board finds that a remand is in order in this case to 
protect the veteran's due process rights and to ensure 
compliance with recent changes in VA law.  

First, VA regulation requires the RO to issue a supplemental 
statement of the case to the appellant and his representative 
when additional pertinent evidence is received after a 
statement of the case or the most recent supplemental 
statement of the case has been issued.  38 C.F.R. § 19.31 
(2000).  In this case, the RO issued a supplemental statement 
of the case in June 2000.  Thereafter, in July 2000, the RO 
received from J. Champion, Ph.D., a report of psychological 
assessment of the veteran.  This report is clearly pertinent 
to the veteran's claim for a psychiatric disorder.  The RO 
also received a statement from the veteran in which he 
addressed both the low back and psychiatric disorder claims, 
discussed his history of treatment, and listed previous 
providers.  However, the RO did not issue a supplemental 
statement of the case that considered this evidence.    

Second, on his May 2000 substantive appeal, the veteran 
requested a Travel Board hearing.  Pursuant to the RO's 
request for clarification, in June 2000, he opted for a 
hearing at the RO before a local hearing officer.  The 
veteran failed to appear for the hearing scheduled in 
September 2000.  In October 2000, the RO received a notice 
from the veteran's representative stating that the veteran 
had been unable to attend the RO hearing due to his 
psychiatric disability and wanted the hearing rescheduled.  
The veteran did not withdraw his request for a hearing.  
However, there is no indication that the hearing was 
rescheduled.  A claimant has a right to a hearing at any time 
on any issue involved in a claim.  38 C.F.R. § 3.103(c); but 
see 38 C.F.R. §§ 20.702, 20.704 (setting forth specific rules 
for hearings scheduled before the Board).   

Third, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines VA's obligations 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

With respect to the duty to assist, under the new law, VA is 
generally required to make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  

Specifically, in a disability compensation claim, the duty to 
assist includes obtaining service medical records, VA 
treatment records if there is sufficient evidence to locate 
them, and any other relevant records held by any federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
2098 (2000) (to be codified at 38 U.S.C. § 5103A(c)).  When 
VA attempts to obtain records from a federal department or 
agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

The duty to assist in the case of a disability compensation 
claim also includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. 
§ 5103A(d)).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.

The Board finds that a remand is required in this case for 
compliance with the new VCAA provisions.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

Initially, the Board notes that the RO denied the veteran's 
claim for service connection for a low back disorder as not 
well grounded.  As discussed above, the VCAA eliminated the 
requirement for a well-grounded claim.  On remand, the RO 
must implement that change. 

In addition, the Board observes that the veteran has 
described relevant VA treatment as early as 1986 at 
facilities in Lincoln, Nebraska, San Francisco, California, 
and Reno, Nevada.  Although review of the claims folder 
reveals some VA records dated as early as December 1986, it 
is not clear whether all relevant VA medical records have 
been associated with the claims folder.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  Also, in his June 2000 statement, the veteran 
indicated that he had been awarded Social Security disability 
benefits for his back problems.  The RO has not attempted to 
secure the Social Security records.  VA's obligation to 
review a thorough and complete record requires it to obtain 
evidence from the Social Security Administration and to give 
that evidence appropriate consideration and weight.  
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  In the same 
statement, the veteran also listed numerous private treatment 
providers relevant to his claims.   

Finally, the record reflects evidence of an injury to the 
lower back in service, as well as injuries after service in 
1988 and 1990.   In a May 2000 statement, R. DuBose, M.D., 
indicated that he examined the veteran, took his history, and 
reviewed his records.  The veteran had a history of an in-
service injury, as well as a work-related back injury after 
service.  Dr. DuBose related that, he could not state with 
certainty whether the veteran had a pre-existing back 
disorder at the time he suffered the injury on the job, but 
it was possible that he may have.  If so, it was also 
possible that the pre-existing condition might have been 
exacerbated by the work-related injury.  However, Dr. DuBose 
believed that the veteran's current back problems were 
related to the work injury.  After receipt of additional VA 
or private medical evidence, the RO may find that a medical 
examination or opinion is necessary to decide the veteran's 
claim for a low back disorder.  If so, the RO should proceed 
as provided by law.   

Accordingly, this case is REMANDED for the following:

1.  The RO should issue the veteran and 
his representative a supplemental 
statement of the case that considers 
evidence received after the June 2000 
supplemental statement of the case was 
issued.  

2.  The RO should schedule the veteran 
for a hearing before a local hearing 
officer and provide the veteran and his 
representative with notice of the 
scheduled date.   

3.  As provided by law, the RO should 
attempt to secure from the Social Security 
Administration any disability 
determination for the veteran and the 
associated medical evidence. 

4.  The RO should contact the veteran in 
writing and ask that he provide a list of 
each VA facility where he received 
relevant treatment and the approximate 
dates of treatment.

The RO should also notify the veteran 
that, to substantiate his claims, he 
should submit any relevant medical 
records of private treatment received 
since his separation from service in 
March 1986.  In the alternative, the RO 
should advise the veteran that he may 
submit completed releases of information 
for any private provider or facility that 
rendered treatment relevant to his 
claims, such that VA may attempt to 
secure those records.  If the veteran 
provides the necessary releases, the RO 
should attempt to secure the records as 
provided by law.    

5.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  
Specifically, the RO should provide a 
medical examination or obtain a medical 
opinion if necessary to make a decision on 
the claim.

6.  The RO should then readjudicate the 
claim of whether new and material evidence 
has been submitted to reopen the veteran's 
claim of entitlement to service connection 
for an acquired psychiatric disorder, as 
well as the claim for service connection 
for a low back disorder.  If the 
disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. L. Nelsen 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

